DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy C Bradley reg 59497 on 3/26/2021.
The application has been amended as follows: 
CLAIM 1. An actuator assembly comprising: 
an actuator configured to move a rod; and 
a linear variable differential transformer (LVDT) situated adjacent to the actuator, the LVDT comprising: 
a core coupled to the rod such that axial movement of the rod by a distance in a direction causes a corresponding movement of the core by the same distance in the same direction; 
a plurality of windings that surround the core for measuring displacement of the core; and 
a shield that surrounds the plurality of windings and shields the plurality of windings from a magnetic field of the actuator, the shield having a maximum permeability of 50,000 - 500,000 B/H; and 
a transfer plate that couples the rod to the core; wherein: the transfer plate is mounted to the rod and to an extension rod that extends from and is coaxial with the core; 
the actuator is a linear actuator comprising at least one stator that surrounds a portion of the rod and is configured to move the rod along a longitudinal axis; 

the plurality of windings surround the core for measuring linear displacement of the core.

CLAIM 2. The actuator assembly of claim 1, wherein the maximum permeability of the shield is at least 60,000 B/H.

CLAIM 3. The actuator assembly of claim 1, wherein the maximum permeability of the shield is at least 70,000 B/H.

CLAIM 4. The actuator assembly of claim 1, wherein the maximum permeability of the shield is at least 75,000 B/H.

CLAIM 11. The actuator assembly of claim [[7]] 1, wherein the LVDT is one of a plurality of LVDTs that are each coupled to the rod such that axial movement of the rod by a distance in a given direction moves cores of the plurality of LVDTs by the same distance in the same direction, each LVDT adjacent to the linear actuator and radially outward of the longitudinal axis.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not teach the following limitations in combination with the entirety of claim 1:
the transfer plate is mounted to the rod and to an extension rod that extends from and is coaxial with the core; 
the actuator is a linear actuator comprising at least one stator that surrounds a portion of the rod and is configured to move the rod along a longitudinal axis; 

the plurality of windings surround the core for measuring linear displacement of the core.
Claims 2-6 and 9-11 are also allowed for further limiting claim 1. 

The following relevant art was found based on the updated search:
Tyler (8,672,291) teaches as the piston assembly moves, the force of spring 67 increases, the spool 17, push rod 31, and armature 32 moves inside servo-valve body 16 and solenoid core 33 until fluid is blocked from entering chamber 52 and draining from chamber 67 by the spool 17. As the piston 53 and moveable member 58 moves, sensor rod 30 follows and the sensor core pin 36 at a first rod end 30a changes position in reference to non-contact sensor 14 to reflect the position of the piston 53 and piston member 58.
Fisher (2007/0152459) materials and construction techniques used in assembling an LVDT result in a rugged, durable sensor that is robust to a variety of environmental conditions. Bonding of the windings is followed by epoxy encapsulation into a case, resulting in superior moisture and humidity resistance. Both the case and the core 16 are made of corrosion resistant metals, with the case also acting as a supplemental magnetic shield. The internal high -permeability magnetic shield minimizes the effects of external AC fields that may be created either by the controller or by other apparatus used in the contact lens manufacturing operation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUSTIN R DICKINSON/Examiner, Art Unit 2867                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867